The opinion of the court was delivered by
Fenner, J.
There appears but a single bill of exceptions, which was taken to a refusal of.a continuance applied for on the ground of absence of a material witness.
*25The affidavit discloses no diligence except the statement that the witness “ has not been summoned and is not present, although ■defendant used all means in his power to have him here and left an order with the clerk of the court on the order book for the summons of said witness.” The judge states as his reason for refusing the bill “no diligence was shown, and the place of residence of witness was not discovered to the sheriff or the clerk, and the sheriff’s return shows that the witness could not be found in the parish.”
We do not lightly interfere with rulings on the subject of continuance, and certainly the showing here made does not justify such interference.
Judgment affirmed.